Opinion issued July 10, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00321-CV
____________

SHIRLEY LA BLANCHE AND GEORGE LA BLANCHE, Appellants

V.

DELORES THEUS, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2003-16855




MEMORANDUM OPINION

          This is an attempted appeal from the trial court’s denial of appellants Shirley
La Blanche’s and George La Blanche’s motion for a temporary restraining order.  A
temporary restraining order is generally not appealable.  See Del Valle Indep. Sch.
Dist. v. Lopez, 845 S.W.2d 808, 809 (Tex. 1992).
          On May 16, 2003, we ordered appellants to: (1) file either (a) a clerk’s record
containing the trial court’s order denying their motion for a temporary restraining
order or (b) a certified copy from the district clerk of the trial court’s order denying
their motion for a temporary restraining order; (2) file a brief explaining why the
order is actually an appealable temporary injunction, rather than a nonappealable
temporary restraining order (see Qwest Communications Corp. v. AT & T Corp., 24
S.W.3d 334, 336 (Tex. 2000)); and (3) pay the appellate filing fee, if they had not
already done so (see Tex. R. App. P. 5).  We informed appellants that if they did not
comply no later than June 16, 2003, their appeal would be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3.
          Other than indicating they are paupers and unable to pay the appellate filing
fee, appellants have not responded to our May 16, 2003 order.  We, therefore, dismiss
the appeal for want of jurisdiction.
 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.